Title: From Thomas Jefferson to the Commissioners of the Federal District, 21 March 1792
From: Jefferson, Thomas
To: Commissioners of the Federal District


          
            Gentlemen
            Philadelphia Mar. 21. 1792.
          
          Your favors of Mar. 14. have been duly received, as also Mr. Carrol’s separate letter of Mar. 15. I now inclose you copies of the two advertisements inserted in Freneau’s, Fenno’s, and Dunlap’s papers of  this place. You will probably think it proper to have them inserted in the papers of other parts of the Union, following herein your own choice. It is rather desired too that you adopt such method as you think best for obtaining a Superintendent of proper qualifications, whether by advertizing, or by private enquiry. The President is not able to give you any satisfactory information as to the Charleston architect.—Mr. Ellicot being of opinion he cannot be in readiness for a sale before the last of July, the blanks for the day of producing the plans are filled up with the 15th. of that month, so as to allow time for decision between them before the sale.—Mr. Ellicot sets off the day after tomorrow. He says it was his intention that his brother, receiving 3. dollars a day should bear his own expences. I have advised him to reconsider with you his own demand of 5. dollars, and abate from it what reason may require, so that he considers that allowance as still open.—There is at Amsterdam a Mr. Herman-Hend Damen a merchant-broker (connected with the Van Staphorsts) who is from the Palatinate. He informed me that the Palatines who emigrate to America, come down the Rhine and embark at Amsterdam. He undertook to procure any number I should desire, and to deliver them at Richmond clear of all expence, for 10. guineas a man paid at Amsterdam, or 11. guineas at Richmond. They were to be indentured, to serve me one year for their passage, and to remain 7. years tenants on my lands on half stocks. You would have to propose wages instead of this and a shorter contract; and very moderate wages would probably do. If you have no preferable channel of your own, and will be good enough to do what is necessary on your part, I will forward your letters, and accompany them with my own to Mr. Damen, and to the Van Staphorsts so as to have your purpose answered with zeal and fidelity.—The temporary check on the price of public paper, occasioned by Mr. Duer’s failure, induces Mr. Blodget to think it will be better to postpone for a few days the opening of the loan proposed, as he thinks it important that the present panic should be so far over, as to enable him to get it through at once, when proposed.—I have the honour to be with the most perfect esteem & respect Gentlemen your most obedt. humble servt.,
          
            Th: Jefferson
          
          
            P.S. The President thinks the bridge over Rock creek should be of stone, and that it will be the cheapest in the end.
          
        